        Case 2:16-cr-00400-MAK Document 104 Filed 04/12/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                       CRIMINAL ACTION

                     v.                         NO. 16-400

 RAHEEM SLONE



                                          ORDER
       AND NOW, this 12th day of April 2021, upon considering Defendant's renewed Motion

for compassionate release (ECF Doc. No. 96), the United States' Opposition (ECF Doc. No. 102),

and for reasons in the accompanying Memorandum, it is ORDERED Defendant's renewed

Motion seeking compassionate release (ECF Doc. No. 96) is DENIED.
